Citation Nr: 9905532	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for claudication of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for claudication of lower extremities.

The Board notes that service connection for "foot trouble," 
classified as flat feet, was denied in a prior, final rating 
decision in April 1953.  Although the current claim involves 
service connection for a foot disability, the foot disorder 
currently is diagnosed as claudication, which is not the same 
disorder as flat feet.  In addition, service connection for 
claudication due to left herniorrhaphy scar was denied in 
rating decision of September 1994.  The current claim is 
distinguished in that it is for direct service connection for 
claudication of the lower extremities.  Accordingly, there 
has not been a final decision with regard to the current 
claim on appeal and it is not necessary for the veteran to 
reopen the claim by submitting new and material evidence.


REMAND

The evidence of record contains an award decision from the 
Social Security Administration (SSA), dated November 18, 
1986, which determined that the veteran had been disabled, as 
defined in the Social Security Act, since December 15, 1984.  
It is noted in the SSA decision that the medical evidence 
establishes that the claimant has severe coronary artery 
disease; postop myocardial infarction, postop coronary artery 
bypass grafting; postop aortobifemoral bypass and femoral 
popliteal bypass; peripheral vascular disease of lower 
extremities with residual bilateral superficial femoral 
stenosis and intermittent severe claudication with minimal 
walking; moderate chronic obstructive pulmonary disease; and 
exogenous 

obesity.  Attached to the SSA decision is a list of exhibits 
which include numerous medical documents.  Some of the listed 
medical records may be pertinent to the veteran's current 
appeal.

The veteran has not been provided with a current VA 
examination of his claudication.  The most recent VA 
examination was in August 1997 and was an orthopedic 
examination of the veteran's spine.  It was noted in this 
examination report that the veteran had several scars over 
both lower extremities and "rather marked muscle wasting of 
both lower extremities.  This is secondary to vascular 
disorders and vascular surgery."  It was further noted that 
the veteran had a trace of a dorsalis pedis pulse bilaterally 
and the examiner could not palpate a posterior tibial pulse 
on either lower extremity.  It was further noted that the 
sensory examination was felt to be disturbed by the surgical 
procedures on the lower extremities.  The examiner, however, 
concentrated on the veteran's lumbar spine and right hip 
disabilities.  Claudication is related to arterial diseases 
of the limbs.  Therefore, the veteran should be given a VA 
arteriovascular examination by the appropriate specialist.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any additional VA and non-VA 
health care provides who have treated him 
for disorders affecting his lower 
extremities.  In particular, the RO 
should ask the veteran the date and place 
where he had bypass surgery.  The RO must 
take the appropriate steps to attempt to 
obtain copies of any additionally 
identified records.  

2.  The RO must contact the SSA and 
request a copy of the complete decision 
dated November 18, 1986, and copies of 
all the medical evidence used to make 
that determination.

3.  After the above has been completed to 
the extent possible, the RO should make 
arrangements for the veteran to be 
scheduled for an arteriovascular 
examination of his lower extremities by 
an appropriate VA or fee-basis physician 
specialized in that field of medicine.  
The claims folder must be made available 
to the examiner to review prior to 
examining the veteran.  The examiner is 
requested to note on the examination 
report that the claims folder and any 
other evidence was reviewed.  All 
appropriate tests and studies should be 
completed.  The examiner should note all 
current symptomatology and provide a 
diagnosis of the disorder(s) affecting 
the veteran's lower extremities.  The 
examiner is requested to provide a 
medical opinion as to whether the 
veteran's current disorder involving the 
lower extremities is related to his 
complaints during service in regard to 
his lower extremities.

4.  After the above requested actions 
have been completed, to the extent 
possible, the RO should undertake any 
other indicated development and, if 
necessary readjduicate the issue of 
entitlement to service connection for 
claudication of the lower extremities.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The purpose of this remand 
si to develop the evidence and ensure compliance with due 
process of law.  Although the veteran need take no further 
action until he is notified, if he has additional evidence 
which is pertinent to the issue on appeal, he should submit 
it to the RO as soon as possible to help expedite his appeal.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


